Citation Nr: 1232066	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.

3.  Entitlement to service connection for a low back disability claimed as residuals of compression fracture.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to October 1988 and from June 1999 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  The RO declined to reopen a claim of entitlement to service connection for a back disability and denied entitlement to service connection for GERD, right carpal tunnel, and a left shoulder disability.  The Veteran timely appealed.

Although this matter was certified to the Board as including a claim for service connection for a thoracolumbar spinal disability, the February 2009 rating action confirmed an earlier April 1989 denial of entitlement to service connection for scoliosis.  In order to correctly reflect the procedural history of the claim on appeal, the Board clarifies that the Veteran is not seeking to reopen her denied claim for service connection for scoliosis, but is pursuing a new claim of entitlement to service connection for a back disability claimed as residuals of a spinal compression fracture occurring subsequent to the April 1989 rating action.  See March 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The claims file reflects that the Veteran served from 1978 to 1988 and subsequently re-enlisted.  Service treatment records dated through 1988 are associated with the claims file.  Although the Veteran has submitted some service records from her subsequent service, those records appear incomplete as they do not reflect initial diagnosis and treatment of her claimed compression fracture.  In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005), and 38 C.F.R. § 3.159(c)(2), the RO/AMC must ensure that all available records are associated with the record and submit inquiries to both the National Personnel Records Center and the National Archives if unable to locate pertinent records through other channels.  There is no indication that the RO made attempts to obtain the outstanding records, made a formal finding as to the unavailability of any such records, or, as required by 38 C.F.R. § 3.159(e), informed the Veteran of the status of her records and advised her that alternative forms of evidence could be developed to substantiate her claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).  While this case is in remand status, the RO/AMC must make additional inquiries to determine whether or not the Veteran's entire service treatment record has been associated with the claims file.

The Veterans Claims Assistance Act of 2000  (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The claims file reflects no VA treatment records, but the Veteran submitted a July 2011 statement indicating that she had received treatment at the VA Medical Center in Oklahoma City.  As VA's duty to assist includes a responsibility to attempt to obtain records that are within Federal custody.  The RO must attempt to obtain these records and any records of post-service TRICARE treatment.  Pursuant to 38 C.F.R. § 3.159, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will not cease until concluding that the records sought do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2). 

The Veteran has also reported receiving some private treatment pertinent to her claimed disabilities.  Specifically, her service records reflect that she underwent a carpal tunnel screening at St. John's Hospital in July 2004 and she has submitted a radiology report from Koenig Chiropractic as well as an operative report from Edmond Medical Center.  The RO/AMC must provide her with an authorization for the release of all records from St. John's Hospital and any outstanding records from Koenig Chiropractic and Edmond Medical Center. 

The Veteran has not been afforded a VA examination with regard to her claims for service connection.  VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006).  Here, the record reflects the Veteran's complaints of on-going gastric, back, wrist, and shoulder disability.  The service treatment records associated with the claims file contain references of in-service treatment pertinent to each of her claims.  The Board finds that examinations are warranted to determine whether the Veteran experiences current disabilities that are likely etiologically related to her in-service experiences.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. The RO/AMC shall gather any records of VA treatment. NOTE that the Veteran has reported treatment at the VA Medical Center in Oklahoma City.

2. The RO/AMC shall take appropriate steps to obtain any available records of post-service TRICARE treatment.

3. The RO/AMC shall attempt to locate the Veteran's complete service personnel and treatment records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), submit inquiries to the National Personnel Records Center and the National Archives if unable to locate the records through other channels. 

4. If no additional service records can be located, the RO/AMC shall make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of her records and advise her of alternative forms of evidence that can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet.App.  261, 263-264 (1992); see Washington v. Nicholson, 19 Vet.App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of her claim where medical records were lost while in VA custody.").

5. The RO/AMC shall afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  The Veteran should be asked if she has received any private medical treatment pertinent to the remanded claims, and shall also be provided with forms authorizing the release of any identified outstanding private treatment records. These requests must specifically include, but are not limited to, records from St. John's Hospital, Koenig Chiropractic, and Edmond Medical Center. Any available records must be associated with the claims file, and the Veteran must be informed if any records are unavailable, requesting that she submit any copies in her possession.

6. The RO/AMC shall then schedule the Veteran for VA examinations at an appropriate location to determine whether she experiences GERD, residuals of a spinal compression fracture, right wrist carpal tunnel syndrome, or a left shoulder disability as the likely results of any incident of her active duty service.  The following considerations will govern the examinations:

a. The entire claims file and a copy of this remand must be made available to each of the examiners in conjunction with the examinations. 

b. The examination reports must reflect review of pertinent material in the claims file. After reviewing the claims file and interviewing and examining the Veteran, the examiners must state whether or not she currently has, OR has experienced at any time since filing her October 2008 claims: GERD; right wrist carpal tunnel syndrome; left shoulder disability; and/or any residuals of a spinal compression fracture.

c. The examiners also must provide opinions, with rationales, as to whether any of the claimed current disabilities were at least as likely as not incurred during or resulted from any incident of the Veteran's active duty service. 

d. The examiners are reminded that they have independent responsibilities to review the entire record for pertinent evidence.

e. The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.
  
f. In all conclusions, the examiners must identify and explain the medical basis or bases for their opinions. If any examiner is not able to provide an opinion, he or she should explain why.

7. The RO/AMC shall readjudicate the Veteran's claims for service connection.  If the claims are not granted in full, the Veteran (and her representative, if any) must be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board.



Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


